Citation Nr: 1613793	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-23 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for arteriosclerotic heart disease, to include as part of an undiagnosed illness related to Persian Gulf service.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to a rating in excess of 30 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to December 1984 and February 1987 to April 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and November 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned in a May 2013 hearing.  A hearing transcript was associated with the claims file and reviewed.  The Board previously considered these issues and remanded in December 2013.

The issues of service connection for heart disease and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the rating period on appeal, the evidence shows that the Veteran has diarrhea, heartburn, nausea, vomiting, and occasional constipation and abdominal distress but no substernal, arm, or shoulder pain, persistently recurrent epigastric distress with dysphagia, considerable impairment of health, material weight loss, dysphagia, or melena.






CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for IBS have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In October 2007, prior to adjudication of his claims, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA. This letter explained the criteria for how ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In June 2009, the RO sent a letter explaining the specific criteria for IBS ratings.  No additional notice is required.    

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered.  VA provided examinations for the IBS disability in May 2008, February 2012, February 2010, and January 2014.  The examiners discussed all current subjective complaints and medical findings sufficiently to address the rating criteria.    

Following the remand directives, the AOJ scheduled the Veteran for a new examination for IBS.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required for this issue.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claim decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the May 2013 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms, impairment, and treatment to determine whether all relevant records had been obtained.  His questions were designed to elicit testimony as to the elements needed to substantiate the claim.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

The Veteran has been assigned a 30 percent disability for his IBS under 38 C.F.R. § 4.114, Diagnostic Code 7319 for irritable colon syndrome.  Thirty percent is the highest schedular rating available under Diagnostic Code 7319.  38 C.F.R. § 4.114.  The evidence also shows symptoms of nausea, vomiting, and heartburn, which could be considered under Diagnostic Code 7346 often used for gastro esophageal disabilities.  See id.  

For IBS, Diagnostic Code 7319 provides for a 10 percent rating for moderate symptoms with frequent episodes of bowel disturbance with abdominal distress and a 30 percent rating for severe symptoms of diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.  For upper-gastric symptoms, Diagnostic Code 7346 allows for a 30 percent rating for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.   38 C.F.R. § 4.114, DC 7346.  A 10 percent rating is applicable to conditions with two or more of the symptoms listed in the 30 percent criteria of less severity.  Id.  Finally, the maximum, 60 percent disability requires pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of serious impairment of health.  Id.   

Based on the evidence, the Board finds that the criteria for a rating in excess of 30 percent for IBS have not been met.  See 38 C.F.R. § 4.114.

The evidence shows symptoms of diarrhea, vomiting, abdominal distress with gas, heartburn, and occasional constipation.   The February 2012 examiner diagnosed gastroesophageal reflux disease (GERD), found that gastroenteritis was inactive, and opined that GERD was not related to service or service-connected gastroenteritis.  The January 2014 examiner diagnosed IBS and GERD.  The 2014 examiner explained that the symptoms the Veteran experienced since service were most likely attributable to IBS as a diagnosis.  The examiner identified IBS symptoms as abdominal pain, cramping, diarrhea, and nausea/vomiting.  The examiner also found positive H pylori antibodies, which confirmed the GERD diagnosis.  The examiner opined that GERD was not related to service because the symptoms did not present until years after service.  Regardless, the examiner described all gastrointestinal symptoms as being interrelated.  Because the symptoms cannot be medically associated with one disability over the other, the Board will consider all of the Veteran's symptoms as caused by service-connected IBS.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The January 2014 examiner recorded alternating diarrhea and constipation every several days, abdominal distress, and anemia.  He also recorded transient pyrosis (heartburn), reflux, and nausea symptoms four or more times per year.  The examiner found that the Veteran had occasional episodes of bowel disturbance with abdominal distress, as opposed to more or less constant distress.  These symptoms are consistent with those reported by the Veteran during the Board hearing as muddy, runny bowel movements three to four times per day, throwing up after certain foods, and gas/heartburn in his chest.  He noted that he could not take his medications at work because of side-effects and often exhausted his 13 days of sick leave.  The Veteran did not endorse any significant problems with constipation or abdominal distress during the hearing.  The examiner did not find any other symptoms such as weight loss, dysphagia, hematemesis, melena, or substernal/arm/shoulder pain capable of causing considerable or serious impairment of health.  He noted no impact from symptoms on the Veteran's ability to work.  

The February 2012 examiner recorded pyrosis, reflux, regurgitation, nausea, and vomiting.  The examiner found no evidence of persistently recurring epigastric distress, dysphagia, substernal arm or shoulder pain, sleep disturbance, anemia, weight loss, hematemesis, melena, or esophageal stricture or spasm.  The examiner noted no impact from the symptoms on the Veteran's ability to work.  During the February 2010 examination, the Veteran endorsed occasional loose stools but denied constipation.  The examiner found no evidence of dysphagia, pyrosis, epigastric pain, hematemesis, melena, reflux symptoms, nausea, or vomiting.  The examiner noted no effect on occupation or daily activity and stable weight.      

The May 2008 examiner recorded heartburn two times per week with no gastric or arm pain, regurgitation two times per week, and nausea three to four times a month.  The examiner found no evidence of dysphagia, hematemesis, or melena, no effect on daily living or employment, and good nutrition with eight to ten pound weight gain.  The Veteran had periodic treatment and evaluations of his gastrointestinal system.  In August 2009 and June 2008 he denied abdominal pain, constipation, diarrhea, heartburn, dysphagia, reflux, hematemesis, melena, and weight loss.  In September 2007, the Veteran endorsed bright red blood per rectum (BRBPR) for three to four days and mid-epigastric pain for one day but denied any change in bowel habits, abdominal pain, constipation, nausea, vomiting, melena, GERD, dysphagia, or weight loss.      

With no evidence of substernal, arm, or shoulder pain, persistently recurrent epigastric distress with dysphagia, or considerable impairment of health, the symptoms do not satisfy the criteria for a 30 percent rating under Diagnostic Code 7346.  See 38 C.F.R. § 4.114.  Further, the evidence does not show more or less constant abdominal distress necessary to meet the 30 percent criteria under Diagnostic Code 7319.  See id.  The Veteran endorsed frequency and diarrhea but often denied abdominal distress and constipation, not signifying constant distress from these symptoms.  See January 2014 examination, VA treatment.  The evidence does not show persistently recurrent epigastric distress, dysphagia, weight loss or other considerable impairment to health from the symptoms.  The Veteran had stable weight and is noted as clinically obese.  See VA examinations and treatment.  The examiners found no evidence of substernal, arm, or shoulder pain associated with upper gastric symptoms.  While the 2014 examiner noted anemia, there is no other evidence of anemia in the file to support this finding.  The other evidence of record outweighs this finding or at the very least, demonstrates that the condition is not moderate in severity.  The Veteran's disability picture does not satisfy the criteria for a 30 or 60 percent rating under Diagnostic Code 7346.  See 38 C.F.R. § 4.114.  Rather, the evidence shows that the Veteran meets the criteria for 10 percent ratings under both Diagnostic Codes.  See 38 C.F.R. § 4.114, DC 7319, 7346.  The Veteran had frequent episodes of diarrhea but only occasional constipation and abdominal distress.  He also had two of the 30-percent symptoms: heartburn and regurgitation/vomiting.  

These 10 percent ratings combine for a 20 percent rating.  38 C.F.R. § 4.25.  The 30 percent rating assigned by the RO is higher and more beneficial to the Veteran.  Therefore, the Board will not disturb that rating.  Instead, in this limited circumstance, the Board broadly interprets the term "abdominal distress" from the 30 percent criteria in Diagnostic Code 7319 to include the symptoms of nausea, heartburn, and regurgitation/vomiting.  This interpretation is also appropriate because the Veteran is only service-connected for IBS, not GERD.  The combined frequencies of all gastrointestinal symptoms: diarrhea, abdominal pain, constipation, heartburn, nausea, and vomiting, could be considered more or less constant, which satisfies the 30 percent criteria.  See 38 C.F.R. § 4.114, DC 7319.  However, a separate rating under Diagnostic Code 7846 is not appropriate and would constitute impermissible pyramiding, because the 30 percent criteria under Diagnostic Code 7319 have been used to address and compensate all of the Veteran's symptoms.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  As such, a rating in excess of 30 percent or a separate rating is not appropriate for the Veteran's disability picture.  See 38 C.F.R. §§ 4.14, 4.114.

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. at 589; however, the evidence does not show symptoms that could be rated higher under additional diagnostic codes.  38 C.F.R. § 4.114.  The evidence shows generally the same symptoms throughout the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria consider diarrhea, constipation, nausea, vomiting, heartburn, and abdominal distress.  The Veteran has not reported any symptoms associated with his disability that are not considered by the criteria, and the rating code is sufficient to rate his disability picture.  Following Mittleider, there are no symptoms that have not been considered in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the first step of Thun was not satisfied, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  The Veteran is employed full-time at VA, and consideration of total disability based on individual unemployability (TDIU) is not appropriate at this time.  See hearing.


ORDER

A rating in excess of 30 percent for IBS is denied.


REMAND

Additional medical opinions are needed for the Veteran's heart disease and sleep apnea claims.  The Veteran was not diagnosed with heart disease or sleep apnea until 2007.  Regarding heart disease, the January 2014 examiner provided a negative opinion on connection to service but discussed only an in-service stab wound not a December 1989 complaint of chest pain or January 1990 referral for a chest x-ray and EKG for cardiac ischemia.  Similarly, the January 2014 examiner based the negative opinion for sleep apnea on the lack of in-service documentation but did not consider the Veteran's wife's statement of snoring and ceasing to breathe during sleep beginning in 1991 and worsening.  The opinions are inadequate because the examiner did not consider all relevant evidence of record; addendum opinions are necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Then, schedule the Veteran for an examination for his heart disease and forward the claims file to the examiner to address the following:

a. Did the Veteran's heart disease at least as likely as not begin during active duty (from July 1977 to December 1984 and February 1987 to April 1992)? Please consider the December 1989 complaint of chest pain and January 1990 referral for a chest x-ray and EKG for cardiac ischemia.

Consider all lay and medical evidence and provide rationale for any conclusions given.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. Schedule the Veteran for an examination and opinion for his sleep apnea claim and forward the claims file to the examiner to provide opinions on the following:

a. Did the Veteran's sleep apnea at least as likely as not have its onset during service (from July 1977 to December 1984 and February 1987 to April 1992)?  Please consider the Veteran's wife's November 2007 statement that the Veteran snored loudly and stopped breathing in his sleep beginning in 1991 (during service). 

Consider all lay and medical evidence and provide rationale for any conclusions given.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.	

4. If any claim on appeal remains denied, issue a supplemental statement of the case and return the appeal to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


